Citation Nr: 0828727	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  06-28 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for bronchiectasis, status 
post lobectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to January 
1946.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan - 
which, in relevant part, denied veteran's claim for service 
connection for bronchiectasis, status post lobectomy.

In his August 2006 substantive appeal (VA Form 9), the 
veteran indicated he did not want a hearing before the Board.  
However, in the comments section discussing why he believed 
the RO had decided his claim incorrectly, he indicated he did 
want to provide hearing testimony in support of his claim.  
So the Board sent him a letter asking that he clarify whether 
he wanted a hearing and, if he did, whether he wanted a 
hearing before the Board or RO personnel.  He responded 
that he wanted a hearing at the RO before a Veterans Law 
Judge of the Board, also commonly referred to as a Travel 
Board hearing.  The Board therefore remanded his claim to the 
Appeals Management Center (AMC) in September 2007 for a 
Travel Board hearing.  He had this hearing in July 2008.  A 
transcript of the proceeding is of record for consideration 
in this appeal.

Because of the veteran's age, the Board advanced this case on 
the docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) 
and 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  In December 2005 a VA examiner indicated the veteran's 
current lung disorder was not caused by or a result of a cold 
injury to his lungs during his military service.

2.  However, two private physicians, Drs. E.A.C. and D.P.C., 
have indicated the untreated cold and pneumonia the veteran 
experienced during his military service later developed into 
bronchiectasis - ultimately necessitating a lobectomy.

3.  These medical opinions, for and against the claim, are at 
least equally probative on the determinative issue of 
causation, so it just as likely as not the veteran's current 
lung disorder is attributable to his military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the veteran's 
bronchiectasis - status post lobectomy, was incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Since the Board is granting the veteran's claim, in full, 
there is no need to discuss whether there has been compliance 
with the duty-to-notify-and-assist provisions of the Veterans 
Claims Assistance Act (VCAA) because, even if there has not 
been, this is merely inconsequential and, therefore, at most 
harmless error.  38 C.F.R. § 20.1102; cf. Bernard v. Brown, 4 
Vet. App. 384 (1993).  See also, Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 - 21 (2004) (Pelegrini II).

Whether the Veteran is Entitled to Service Connection for 
Bronchiectasis, Status Post Lobectomy

The veteran claims that he had residuals of pneumonia at Fort 
Leonardwood, Missouri, and that he continued to have 
unresolved lung problems throughout the remainder of his 
service in France, Holland and Belgium during World War II.  
For the reasons and bases discussed below, the Board finds 
there is competent, probative medical evidence supporting the 
grant of service connection.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, 
service connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection also may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  This includes 
certain chronic conditions such as bronchiectasis that, if 
manifested within a certain period of time after service, 
usually 1 year, are presumed to have been incurred in service 
unless there is probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A showing of continuity of symptomatology after discharge is 
normally required unless there is medical evidence that the 
in-service condition, although not diagnosed as such in 
service, was chronic, see 38 C.F.R. § 3.303(b), or there is 
evidence that connects the current condition to the in-
service condition, see 38 C.F.R. § 3.303(d).  Godfrey v. 
Brown, 7 Vet. App. 398, 406 (1995).

When service medical records (SMRs) are lost or missing, VA 
has a heightened obligation to satisfy the duty to assist.  
In this case the RO, by way of the National Personnel Records 
Center (NPRC), a military records repository, was unable to 
obtain the veteran's SMRs.  Under these circumstances, the U. 
S. Court of Appeals for Veterans Claims (Court) has held that 
VA has a heightened duty "to consider the applicability of 
the benefit of the doubt rule, to assist the claimant in 
developing the claim, and to explain its decision when the 
veteran's medical records have been destroyed."  Cromer v. 
Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. 
Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).

The case law, however, does not lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  
Moreover, there is no presumption, either in favor of the 
claimant or against VA, arising from missing records.  
See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (the Court 
declined to apply an "adverse presumption" where records have 
been lost or destroyed while in Government control which 
would have required VA to disprove a claimant's allegation of 
injury or disease in service in these particular cases).

In Washington v. Nicholson, 19 Vet. App. 362, 368 (2005), 
another case wherein the veteran's SMRs were destroyed, the 
Court held that a veteran was competent to report about 
factual matters of which he had "first-hand" knowledge, which 
the Court specifically indicated, in that case, included 
experiencing pain in his right hip and thigh during service, 
reporting to sick call, and undergoing physical therapy.

Here, the veteran is competent to report that he had several 
bouts of pneumonia that were essentially untreated and as a 
result did not resolve during service, especially given the 
heightened duty due to his missing SMRs.  Washington, 19 Vet. 
App. at 368; Layno, 6 Vet. App. at 469.  See 38 C.F.R. 
§ 3.159(a)(2).  Furthermore, the Board finds his hearing 
testimony and statements regarding the in-service residuals 
of pneumonia to be credible.  Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).  His statements and hearing 
testimony provide evidence in support of significant problems 
with pneumonia during his military service, particularly 
since there is no evidence to the contrary.

Private treatment records from Dr. T. dated in October 1985 
provide the first diagnosis of bronchiectasis, chronic 
bronchitis, and chronic obstructive pulmonary disease (COPD).  
These records indicate the veteran had reported a history of 
COPD and bronchiectasis.  His more recent treatment records 
confirm COPD with right middle lobectomy, bullous emphysema 
and bronchiectasis.  The determinative issue, then, is 
whether his bronchiectasis - status post lobectomy, is the 
result of his military service.  See 38 C.F.R. § 3.303(d); 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See also D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000).

The veteran had a VA compensation examination in December 
2005 to determine the etiology of any currently diagnosed 
bronchiectasis.  Prior to the examination, the examiner 
reviewed the claims file for the pertinent medical and other 
history.  When examined, the veteran reported that he had 
treatment (sulfa pills) for and a diagnosis of pneumonia 
during training at Fort Leonardwood.  He also said that he 
continued to have residuals of pneumonia during combat 
operations during World War II, including the Battle of the 
Bulge.  He indicated, as well, that the cold temperatures 
during service prevented his respiratory symptoms from 
resolving and that these symptoms had progressively gotten 
worse.  Objective findings indicated decreased breath sounds, 
rhonchi and wheezing.  A review of a CT scan dated in 
December 2005 revealed bullous emphysema throughout the right 
lung associated with multiple patches of chronic fibrotic 
changes with honeycombing without evidence of an acute focal 
process or neoplasm.  The examiner noted these changes had 
increased since the previous CT scan in February 2004.

Pulmonary function tests (PFTs) indicated a forced expiratory 
volume in one second to forced vital capacity ratio 
(FEV1/FVC) of 50 percent prebronchodilator and of 51 percent 
post bronchodilator; FEV1 was 59 percent prebronchodilator 
and 57 percent post bronchodilator, suggestive of moderate 
obstruction.  FVC was 91 percent prebronchodilator and 86 
percent post bronchodilator.  There was no increase in the 
post bronchodilator with no significant bronchodilator 
response.  

The examiner diagnosed COPD, bullous emphysema and 
bronchiectasis.  The examiner determined the veteran's 
current lung condition was not caused by or a result of a 
cold injury to his lungs suffered in December 1944 through 
January 1945.  The examiner explained that there was no 
evidence in the medical literature that COPD or emphysema are 
caused by a cold injury.

In contrast, a private physician, Dr. C.A.E., noted in May 
2002 that the veteran began having lung problems after he 
contracted pneumonia during World War II.  This doctor also 
noted that, over the ensuing 50 years, the veteran had 
gradually developed progressive nephrosis and saccular 
bronchiectasis involving the entire right middle lobe.  He 
had surgery for a right middle lobectomy in October 1996 
to treat his lung problems.  The preoperative assessment 
disclosed not only horrible bronchiectasis involving the 
entire right middle lobe, but also residual right lower lung 
bronchiectasis.  In sum, this doctor explained that the 
residuals of pneumonia the veteran had experienced during his 
military service had progressively developed into 
bronchiectasis.

Moreover, another private physician, Dr. D.P.C., directly 
linked the lobectomy with partial lung removal to the lung 
problems the veteran experienced during service.  This doctor 
indicated in a May 2005 statement that the lobectomy was 
"probably a direct[] causal problem of [the veteran's] early 
years in the Battle of the Bulge, in which he suffered severe 
frost bite and other cold-related injuries.  He probably, at 
that time, injured his lungs enough that subsequently it gave 
him severe respiratory disease and bronchiectasis."  Dr. 
D.P.C. explained that the veteran's exposure to the cold and 
lack of treatment for his pneumonia directly caused his 
severe case of bronchiectasis.  

This doctor provided another supporting statement in June 
2008, reiterating that the veteran's military service during 
World War II caused his current bronchiectasis, status post 
lobectomy.

The Court has held that VA cannot reject a medical opinion 
simply because it is based on a history supplied by the 
veteran and that the critical question is whether that 
history was accurate.  Kowalski v. Nicholson, 19 Vet. App. 
171 (2005); see also Coburn v. Nicholson, 19 Vet. App. 427, 
432 (2006) (reliance on a veteran's statement renders a 
medical report incredible only if the Board rejects the 
statements of the veteran).



In reference to the potential likelihood of a relevant in-
service injury having transpired as described, all relevant 
evidence of record may be evaluated on its merits, to include 
making requisite determinations as to credibility of 
evidence, as appropriate.  See Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997).  

Although the veteran's records concerning his diagnosis of 
and treatment for pneumonia are unavailable, through no fault 
of his, the Board finds there is nonetheless sufficient 
evidence linking his current bronchiectasis to his military 
service.  See again 38 C.F.R. § 3.303(d), indicating that 
service connection is permissible for any disease initially 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.

In this regard, Dr. D.P.C. indicated the veteran had 
pneumonia during service that did not resolve during his 
service and continued to cause problems after service.  
Consequently, the veteran's residuals of pneumonia caused a 
severe case of bronchiectasis, which eventually resulted in a 
lobectomy in October 1996.  Moreover, Dr. C.A.E. indicated 
the veteran's unresolved pneumonia during service gradually 
developed over 50 years into progressive nephrosis and 
saccular bronchiectasis of the right middle lobe.  Indeed, in 
anticipation of the October 1996 lobectomy, the pre-operative 
assessment found horrible bronchiectasis involving the entire 
right middle lobe, as well as residual right lower lung 
bronchiectasis.

Records show the veteran was a 1 package per day chronic 
smoker for 29 years, but that he had quit smoking some 35 
years before is PFT in 2005 or thereabouts.  And although the 
VA examiner nevertheless declined to link the veteran's 
bronchiectasis to his military service, the VA examiner did 
not discuss the impact of the veteran's unresolved pneumonia 
during service and the fact that, according to the private 
doctors that commented favorably, pneumonia is one of the 
primary causes of bronchiectasis.



As such, the competent medical evidence (the positive nexus 
opinions from the two private physicians) makes it at least 
as likely as not the veteran's residuals of pneumonia started 
while he was in service, that he had residuals of pneumonia 
throughout service, and that these same manifestations later 
resulted in the bronchiectasis and the eventual need for a 
lobectomy.  The veteran is given the benefit of the doubt in 
this circumstance and his claim granted.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for bronchiectasis, status 
post lobectomy, is granted. 




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


